UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-07470 EAGLE SERIES TRUST (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 SUSAN L. WALZER, PRINCIPAL EXECUTIVE OFFICER 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: January 31, 2012 Item 1. Schedule of Investments Investment Portfolios (UNAUDITED) | 01.31.2012 EAGLE INTERNATIONAL EQUITY FUND Common stocks-93.7% Shares Value Australia-1.6% Asciano Ltd. Newcrest Mining Ltd. Sydney Airport Brazil-0.4% Petroleo Brasileiro SA - Petrobras Vale SA Britain-15.7% AMEC PLC ARM Holdings PLC AstraZeneca PLC Barclays PLC BG Group PLC BHP Billiton PLC BP PLC Burberry Group PLC Centrica PLC Compass Group PLC Diageo PLC GlaxoSmithKline PLC Hikma Pharmaceuticals PLC HSBC Holdings PLC Imperial Tobacco Group PLC National Grid PLC Pearson PLC Premier Oil PLC* Reckitt Benckiser Group PLC Rio Tinto PLC Rolls-Royce Holdings PLC Tesco PLC Vodafone Group PLC Canada-6.5% Barrick Gold Corporation Cenovus Energy, Inc. Goldcorp, Inc. Ivanhoe Mines Ltd.* Kinross Gold Corporation Potash Corporation of Saskatchewan, Inc. Suncor Energy, Inc. China-7.0% Agricultural Bank of China Ltd., Class H Anhui Conch Cement Company Ltd., Class H Baidu, Inc., Sponsored ADR* Bank of China Ltd., Class H Bank of Communications Company Ltd., Class H China Construction Bank Corporation, Class H China National Building Material Company Ltd., Class H China Petroleum & Chemical Corporation, Class H China Shenhua Energy Company Ltd., Class H CNOOC Ltd. Ctrip.com International Ltd., Sponsored ADR* Dongfeng Motor Group Company Ltd., Class H Golden Eagle Retail Group Ltd. Industrial & Commercial Bank of China Ltd., Class H Intime Department Store Group Company Ltd. Lenovo Group Ltd. PetroChina Company Ltd., Class H Tencent Holdings Ltd. Wumart Stores, Inc., Class H Zhuzhou CSR Times Electric Company Ltd., Class H Zoomlion Heavy Industry Science and Technology Company Ltd., Class H Czech-0.3% Komercni Banka AS Denmark-1.5% Novo Nordisk AS, Class B Finland-0.2% Fortum Oyj France-9.5% Air Liquide SA BNP Paribas CFAO SA Cie Generale d'Optique Essilor International SA Danone Eutelsat Communications GDF Suez Iliad SA LVMH Moet Hennessy Louis Vuitton SA PPR Safran SA Sanofi Schneider Electric SA Societe Generale SA Technip SA Total SA Vinci SA Germany-8.7% Adidas AG Allianz SE BASF SE Bayer AG Bayerische Motoren Werke AG Brenntag AG Continental AG* Daimler AG Deutsche Bank AG Deutsche Post AG Deutsche Telekom AG Fraport AG Fresenius SE & Company KGaA Henkel AG & Company KGaA RWE AG SAP AG Siemens AG Hong Kong-4.4% Belle International Holdings Ltd. Cheung Kong Holdings Ltd. China Merchants Holdings International Company Ltd. China Mobile Ltd. China Resources Enterprise Ltd. Hang Lung Properties Ltd. Hutchison Whampoa Ltd. Li & Fung Ltd. Sun Hung Kai Properties Ltd. India-0.8% ICICI Bank Ltd. Infosys Ltd. Reliance Industries Ltd. Tata Motors Ltd. Ireland-0.9% CRH PLC WPP PLC Israel-0.6% Teva Pharmaceutical Industries Ltd., Sponsored ADR Italy-1.4% ENI SpA Intesa Sanpaolo SpA Saipem SpA Japan-11.0% Aisin Seiki Company Ltd. Canon, Inc. Daikin Industries Ltd. Fanuc Corporation Honda Motor Company Ltd. Isuzu Motors Ltd. ITOCHU Corporation KDDI Corporation 23 Komatsu Ltd. Mitsubishi Corporation Mitsubishi Electric Corporation Mitsui & Company Ltd. Nissan Motor Company Ltd. Nitto Denko Corporation SMC Corporation Softbank Corporation Suzuki Motor Corporation Toyota Motor Corporation Unicharm Corporation Luxembourg-0.4% L'Occitane International SA SES SA, Sponsored FDR Macau-1.0% Sands China Ltd.* Wynn Macau Ltd. Netherlands-3.7% ASML Holding NV ING Groep NV* Reed Elsevier NV Royal Dutch Shell PLC, Class A Unilever NV Norway-0.3% Statoil ASA Russian Federation-1.6% Sberbank Singapore-0.7% Genting Singapore PLC* Keppel Corporation Ltd. Singapore Press Holdings Ltd. Singapore Telecommunications Ltd. South Korea-2.5% Hana Financial Group, Inc. Hyundai Heavy Industries Company Ltd. Hyundai Mobis Hyundai Motor Company KB Financial Group, Inc. Kia Motors Corporation LG Chem Ltd. POSCO Samsung Electronics Company Ltd. Shinhan Financial Group Company Ltd. Spain-1.1% Banco Bilbao Vizcaya Argentaria SA Banco Santander SA Sweden-1.2% Atlas Copco AB, Class A Elekta AB, Class B Sandvik AB TeliaSonera AB Switzerland-9.2% ABB Ltd.* Cie Financiere Richemont SA Dufry AG* Flughafen Zuerich AG Nestle SA Novartis AG Roche Holding AG Swiss Re AG* Syngenta AG* The Swatch Group AG UBS AG* Xstrata PLC Zurich Financial Services AG* Taiwan-0.9% Chunghwa Telecom Company Ltd. Taiwan Semiconductor Manufacturing Company Ltd. United Arab Emirates-0.6% Dragon Oil PLC Total common stocks (cost $36,154,250) Preferred stocks-1.8% Shares Value Brazil-0.6% Petroleo Brasileiro SA - Petrobras Vale SA Germany-1.2% Henkel AG & Company KGaA Volkswagen AG Total preferred stocks (cost $535,693) Rights-0.0% Spain-0.0% Banco Santander SA 01/30/12* Total rights (cost $0) Total investment portfolio (cost $36,689,943) 95.5% Other assets in excess of liabilities 4.5% Total net assets 100.0% *Non-income producing security ADR—American depository receipt FDR—Fiduciary Depositary Receipt Sector allocation (unaudited) Sector Percent of net assets Consumer, non-cyclical 16.5% Consumer, cyclical 15.4% Energy 12.7% Financial 12.3% Basic materials 12.1% Industrial 10.9% Communications 7.6% Technology 3.9% Diversified 2.9% Utilities 1.2% Forward foreign currency contracts outstanding Contract to deliver Counterparty In exchange for Delivery date Unrealized appreciation (depreciation) USD UBS AG Stamford CHF 03/21/12 USD Deutsche Bank AG EUR 03/21/12 USD Credit Suisse First Boston EUR 03/21/12 USD Deutsche Bank AG EUR 03/21/12 USD Deutsche Bank AG EUR 03/21/12 USD Deutsche Bank AG EUR 03/21/12 USD Goldman Sachs CHF 03/21/12 USD Credit Suisse First Boston EUR 03/21/12 USD UBS AG Stamford CHF 03/21/12 Net unrealized depreciation CHF—Swiss Franc EUR—European Union Euro USD—United States Dollar Industry allocation Industry Value Percent of net assets Oil & gas 11.3% Banks 8.2% Pharmaceuticals 7.5% Auto manufacturers 6.8% Mining 6.3% Telecommunications 4.3% Retail 4.2% Chemicals 4.1% Food 3.5% Engineering & construction 3.0% Holding companies - diversified 2.9% Semiconductors 2.5% Insurance 2.3% Healthcare products 2.2% Internet 2.1% Distribution/wholesale 1.9% Machinery - construction & mining 1.8% Iron/steel 1.6% Electrical components & equipment 1.6% Cosmetics/personal care 1.5% Real estate 1.5% Oil & gas services 1.2% Lodging 1.2% Machinery-diversified 1.0% Household products/wares 0.9% Aerospace/defense 0.9% Miscellaneous manufacturer 0.8% Beverages 0.8% Hand/machine tools 0.8% Electric 0.8% Advertising 0.6% Software 0.5% Building materials 0.5% Office/business equipment 0.5% Transportation 0.5% Media 0.5% Food service 0.5% Auto parts & equipment 0.5% Gas 0.4% Apparel 0.4% Diversified financial services 0.4% Computers 0.3% Agriculture 0.2% Coal 0.1% Shipbuilding 0.1% Total investment portfolio 95.5% | The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2012 EAGLE INVESTMENT GRADE BOND FUND Corporate bonds—63.9% Principal amount (in thousands) Value Domestic—54.0% Apparel—0.8% VF Corporation, 3.50%,09/01/21 Auto manufacturers—0.8% Daimler Finance North America LLC, 144A, FRN, 1.74%,09/13/13 Banks—3.4% JPMorgan Chase & Company, 3.15%,07/05/16 Northern Trust Corporation, 3.45%,11/04/20 PNC Funding Corporation, 2.70%,09/19/16 US Bancorp, 2.20%,11/15/16 Beverages—5.4% Anheuser-Busch InBev Worldwide, Inc., FRN, 1.30%,03/26/13 Dr Pepper Snapple Group, Inc., 2.90%,01/15/16 PepsiCo, Inc., 0.80%,08/25/14 SABMiller Holdings, Inc., 144A, 2.45%,01/15/17 The Coca-Cola Company, 3.30%,09/01/21 Biotechnology—2.5% Celgene Corporation, 2.45%,10/15/15 Gilead Sciences, Inc., 4.50%,04/01/21 Chemicals—2.9% Air Products & Chemicals, Inc., 2.00%,08/02/16 Ecolab, Inc., 3.00%,12/08/16 FMC Corporation, 3.95%,02/01/22 The Mosaic Company, 3.75%,11/15/21 Computers—2.8% Hewlett-Packard Company, FRN, 0.67%,09/13/12 International Business Machines Corporation, 1.95%,07/22/16 Diversified financial services—3.4% American Express Credit Corporation, 2.80%,09/19/16 General Electric Capital Corporation, 3.35%,10/17/16 John Deere Capital Corporation, FRN, 0.98%,10/04/13 USAA Capital Corporation, 144A, 1.05%,09/30/14 Electric—5.0% Exelon Generation Company LLC, 5.20%,10/01/19 Georgia Power Company, FRN, 0.87%,03/15/13 NextEra Energy Capital Holdings, Inc., 2.55%,11/15/13 PSEG Power LLC, 2.50%,04/15/13 Virginia Electric and Power Company, Series A, 5.40%,01/15/16 Electronics—0.8% Thermo Fisher Scientific, Inc., 2.25%,08/15/16 Environmental control—0.8% Waste Management, Inc., 2.60%,09/01/16 Food—0.8% Hormel Foods Corporation, 4.13%,04/15/21 The JM Smucker Company, 3.50%,10/15/21 Forest products & paper—0.8% Plum Creek Timberlands LP, 4.70%,03/15/21 Gas—1.1% Sempra Energy, 9.80%,02/15/19 Healthcare products—3.7% Baxter International, Inc., 5.38%,06/01/18 Becton, Dickinson and Company, 3.25%,11/12/20 CR Bard, Inc., 4.40%,01/15/21 Stryker Corporation, 2.00%,09/30/16 Healthcare services—0.8% WellPoint, Inc., 2.38%,02/15/17 Insurance—2.4% AON Corporation, 3.50%,09/30/15 Berkshire Hathaway, Inc., 1.90%,01/31/17 Marsh & McLennan Companies, Inc., 4.80%,07/15/21 Internet—1.7% Google, Inc., 3.63%,05/19/21 Symantec Corporation, 2.75%,09/15/15 Media—0.8% The Walt Disney Company, 1.35%,08/16/16 Mining—0.9% Newmont Mining Corporation, 5.13%,10/01/19 Oil & gas—1.3% EQT Corporation, 4.88%,11/15/21 Occidental Petroleum Corporation, Series 1, 4.10%,02/01/21 Pharmaceuticals—2.4% Allergan, Inc., 3.38%,09/15/20 McKesson Corporation, 5.70%,03/01/17 Merck & Company, Inc., 2.25%,01/15/16 Retail—1.0% McDonald's Corporation, 5.80%,10/15/17 Semiconductors—2.3% Intel Corporation, 3.30%,10/01/21 Texas Instruments, Inc., 2.38%,05/16/16 Software—4.6% Adobe Systems, Inc., 3.25%,02/01/15 Fiserv, Inc., 3.13%,10/01/15 Microsoft Corporation, 2.95%,06/01/14 Oracle Corporation, 3.88%,07/15/20 Transportation—0.8% Norfolk Southern Corporation, 5.90%,06/15/19 Union Pacific Corporation, 5.70%,08/15/18 Total domestic corporate bonds (cost $66,222,897) Foreign—9.9% Banks—0.8% The Toronto-Dominion Bank, 2.50%,07/14/16 Chemicals—0.4% Potash Corp of Saskatchewan, Inc., 3.25%,12/01/17 Insurance—1.0% Willis Group Holdings Ltd., 4.13%,03/15/16 Mining—0.6% Gold Fields Orogen Holding BVI Ltd., 144A, 4.88%,10/07/20 Miscellaneous manufacturer—0.8% Tyco Electronics Group SA, 1.60%,02/03/15 Oil & gas—4.7% BP Capital Markets PLC, 1.70%,12/05/14 BP Capital Markets PLC, FRN, 1.14%,03/11/14 Shell International Finance BV, FRN, 0.92%,06/22/12 Total Capital Canada Ltd., FRN, 0.95%,01/17/14 Pharmaceuticals—1.6% Teva Pharmaceutical Finance III BV, FRN, 1.07%,03/21/14 Total foreign corporate bonds (cost $12,493,950) Total corporate bonds (cost $78,716,847) U.S. Treasuries—17.2% U.S. Treasury Note, 1.00%,09/30/16 U.S. Treasury Note, 1.25%,08/31/15 U.S. Treasury Note, 2.00%,04/30/16 U.S. Treasury Note, 2.13%,08/15/21 U.S. Treasury Note, 2.38%,07/31/17 Total U.S. Treasuries (cost $21,241,063) Mortgage-backed obligations—6.5% Domestic—4.1% Commercial mortgage-backed obligations—2.2% Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C5, Class A3, FRN, 5.10%,08/15/38 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2002-C3, Class A2, 4.99%,07/12/35 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2003-PM1A, Class A4, FRN, 5.33%,08/12/40 LB-UBS Commercial Mortgage Trust, Series 2003-C7, Class A2, FRN, 4.06%,09/15/27 13 Morgan Stanley Capital I, 144A, Series 2011-C1, Class A2, 3.88%,09/15/47 Morgan Stanley Capital I, Series 2003-T11, Class A4, 5.15%,06/13/41 Commercial mortgage-backed obligations—2.2% (cont'd) Wachovia Bank Commercial Mortgage Trust, Series 2003-C6, Class A3, FRN, 4.96%,08/15/35 Federal agency mortgage-backed obligations—1.9% Fannie Mae, REMICs, Series 2006-B1, Class AB, 6.00%,06/25/16 30 Fannie Mae, REMICs, Series 2007-11, Class AB, 5.69%,01/25/32 Fannie Mae, REMICs, Series 2007-118, Class AB, 5.00%,04/25/35 Freddie Mac, REMICs, Series 2628, Class AB, 4.50%,06/15/18 Freddie Mac, REMICs, Series 2885, Class LC, 4.50%,04/15/34 Freddie Mac, REMICs, Series 3114, Class GC, 5.00%,01/15/34 95 Freddie Mac, REMICs, Series 3456, Class CG, 5.00%,01/15/35 Freddie Mac, REMICs, Series R005, Class AB, 5.50%,12/15/18 50 Freddie Mac, REMICs, Series R006, Class AK, 5.75%,12/15/18 Ginnie Mae, REMICs, Series 2004-86, Class PK, 4.00%,09/20/34 Total domestic mortgage-backed obligations (cost $5,081,913) Foreign—2.4% Covered bonds—2.4% Bank of Montreal, 144A, 2.63%,01/25/16 Bank of Nova Scotia, 144A, 2.15%,08/03/16 The Toronto-Dominion Bank, 144A, 2.20%,07/29/15 Total foreign mortgage-backed obligations (cost $2,997,481) Total mortgage-backed obligations (cost $8,079,394) U.S. Government agency securities—6.0% Fixed rate U.S. Government agency securities—3.6% Private Export Funding Corporation, 2.25%,12/15/17 Tennessee Valley Authority, 5.50%,07/18/17 Government-backed corporate bonds—2.4% John Deere Capital Corporation, FDIC, 2.88%,06/19/12 Total U.S. Government agency securities (cost $7,356,528) Foreign government securities—2.6% Egypt Government AID Bonds, 4.45%,09/15/15 Province of Ontario Canada, 3.00%,07/16/18 Total foreign government securities (cost $3,216,014) Supranational banks—1.7% Inter-American Development Bank, 2.25%,07/15/15 International Bank for Reconstruction & Development, 2.38%,05/26/15 Total supranational banks (cost $1,996,619) Total investment portfolio (cost $120,606,465) 97.9% Other assets in excess of liabilities2.1% Total net assets 100.0% 144A—144A securities are issued pursuant to Rule 144A of the Securities Act of 1933. Most of these are deemed to be liquid for purposes of compliance limitations on holdings of illiquid securities and all may be resold as transactions exempt from registration to qualified institutional buyers. At January 31, 2012, these securities aggregated $7,898,965 or 6.2% of the net assets of the Fund. FDIC—Federal deposit insurance corporation FRN—Floating rate notes reset their interest rates on a semiannual or quarterly basis. REMIC—Real estate mortgage investment conduit Standard & Poor's bond ratings Bond rating Percent of net assets AAA 3.9% AA 35.7% A 31.1% BBB 23.9% Not rated 3.3% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2012 EAGLE MID CAP GROWTH FUND Common stocks—98.1% Shares Value Aerospace/defense—3.1% BE Aerospace, Inc.* Triumph Group, Inc. Airlines—0.7% Delta Air Lines, Inc.* Apparel—1.3% Coach, Inc. Chemicals—4.5% CF Industries Holdings, Inc. Huntsman Corporation Coal—0.7% Walter Energy, Inc. Commercial services—1.6% Sotheby's Computers—2.1% Fortinet, Inc.* Riverbed Technology, Inc.* SanDisk Corporation* Diversified financial services—4.2% Ameriprise Financial, Inc. TD Ameritrade Holding Corporation The Charles Schwab Corporation Electrical components & equipment—1.0% General Cable Corporation* Electronics—3.4% Agilent Technologies, Inc.* Gentex Corporation National Instruments Corporation Engineering & construction—1.4% Chicago Bridge & Iron Company NV Entertainment—2.2% Bally Technologies, Inc.* Penn National Gaming, Inc.* Environmental control—2.8% Stericycle, Inc.* Waste Connections, Inc. Healthcare products—3.4% Bruker Corporation* Intuitive Surgical, Inc.* The Cooper Companies, Inc. Household products/wares—1.5% Church & Dwight Company, Inc. Insurance—1.0% Arch Capital Group Ltd.* Internet—4.8% F5 Networks, Inc.* priceline.com, Inc.* TIBCO Software, Inc.* Leisure time—1.5% Royal Caribbean Cruises Ltd. Lodging—1.7% Starwood Hotels & Resorts Worldwide, Inc. Machinery-construction & mining—1.0% Terex Corporation* Machinery-diversified—1.0% AGCO Corporation* Media—2.0% Sirius XM Radio, Inc.* Mining—2.2% Titanium Metals Corporation Miscellaneous manufacturer—2.2% Colfax Corporation* Hexcel Corporation* Polypore International, Inc.* Oil & gas—5.3% Cabot Oil & Gas Corporation Concho Resources, Inc.* Continental Resources, Inc.* Rowan Companies, Inc.* Oil & gas services—4.2% Cameron International Corporation* Dresser-Rand Group, Inc.* Oil States International, Inc.* Weatherford International Ltd.* Pharmaceuticals—9.1% AmerisourceBergen Corporation Herbalife Ltd. Mylan, Inc.* SXC Health Solutions Corporation* Retail—7.4% Chipotle Mexican Grill, Inc.* Dollar Tree, Inc.* GNC Holdings, Inc., Class A* Sally Beauty Holdings, Inc.* Semiconductors—5.4% ARM Holdings PLC, Sponsored ADR Lam Research Corporation* Linear Technology Corporation Rovi Corporation* Teradyne, Inc.* Software—11.8% ANSYS, Inc.* Autodesk, Inc.* Cerner Corporation* Check Point Software Technologies Ltd.* Concur Technologies, Inc.* Informatica Corporation* MSCI, Inc., Class A* Red Hat, Inc.* Telecommunications—2.6% Polycom, Inc.* SBA Communications Corporation, Class A* Transportation—1.0% Expeditors International of Washington, Inc. Total common stocks (cost $391,316,530) Total investment portfolio (cost $391,316,530) 98.1% Other assets in excess of liabilities 1.9% Net assets 100.0% *Non-income producing security ADR—American depository receipt Sector allocation Sector Percent of net assets Technology 19.3% Industrial 16.9% Consumer, non-cyclical 15.7% Consumer, cyclical 14.7% Energy 10.2% Communications 9.4% Basic materials 6.7% Financial 5.2% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2012 EAGLE MID CAP STOCK FUND Common stocks—97.7% Shares Value Aerospace/defense—1.1% BE Aerospace, Inc.* Apparel—1.1% VF Corporation Auto parts & equipment—1.1% BorgWarner, Inc.* Banks—3.7% Capital One Financial Corporation City National Corporation Comerica, Inc. Cullen/Frost Bankers, Inc. Biotechnology—1.6% Cubist Pharmaceuticals, Inc.* The Medicines Company* Chemicals—1.0% Airgas, Inc. Commercial services—5.6% Acacia Research Corporation* Total System Services, Inc. Towers Watson & Company, Class A Verisk Analytics, Inc., Class A* Computers—3.7% SanDisk Corporation* Synopsys, Inc.* Teradata Corporation* Distribution/wholesale—2.1% Fossil, Inc.* WW Grainger, Inc. Diversified financial services—2.3% SLM Corporation The NASDAQ OMX Group, Inc.* Electric—1.6% ITC Holdings Corporation Electrical components & equipment—1.1% AMETEK, Inc. Electronics—3.8% Agilent Technologies, Inc.* Amphenol Corporation, Class A Avnet, Inc.* Entertainment—1.6% International Game Technology Penn National Gaming, Inc.* Gas—1.0% UGI Corporation Healthcare products—2.5% Cepheid, Inc.* St. Jude Medical, Inc. Healthcare services—1.0% DaVita, Inc.* Household products/wares—0.5% Church & Dwight Company, Inc. Insurance—5.9% Allied World Assurance Company Holdings AG PartnerRe Ltd. ProAssurance Corporation Reinsurance Group of America, Inc. XL Group PLC Internet—3.2% IAC/InterActive Corporation TripAdvisor, Inc.* Iron/steel—1.3% Reliance Steel & Aluminum Company Leisure time—0.3% Polaris Industries, Inc. Lodging—1.4% Wyndham Worldwide Corporation Machinery-diversified—1.6% Gardner Denver, Inc. Media—7.8% Charter Communications, Inc., Class A* DISH Network Corporation, Class A John Wiley & Sons, Inc., Class A Liberty Media Corporation - Liberty Capital, Class A* Nielsen Holdings NV* Miscellaneous manufacturer—3.1% Hexcel Corporation* Pall Corporation Oil & gas—3.5% Pioneer Natural Resources Company QEP Resources, Inc. SM Energy Company Sunoco, Inc. Oil & gas services—2.9% Cameron International Corporation* Oil States International, Inc.* Packaging & containers—1.1% Crown Holdings, Inc.* Pharmaceuticals—3.0% McKesson Corporation Mylan, Inc.* Private equity—1.1% The Blackstone Group LP Real estate investment trusts—5.1% Essex Property Trust, Inc. Mid-America Apartment Communities, Inc. Post Properties, Inc. Rayonier, Inc. Retail—6.8% Bed Bath & Beyond, Inc.* Macy's, Inc. MSC Industrial Direct Company, Inc., Class A Signet Jewelers Ltd. Tim Hortons, Inc. Semiconductors—4.1% Altera Corporation Atmel Corporation* Avago Technologies Ltd. Lam Research Corporation* Software—3.3% Check Point Software Technologies Ltd.* Intuit, Inc. Telecommunications—2.5% Crown Castle International Corporation* Transportation—3.3% JB Hunt Transport Services, Inc. Landstar System, Inc. Tidewater, Inc. Total common stocks (cost $727,947,846) Total investment portfolio (cost $727,947,846) 97.7% Other assets in excess of liabilities 2.3% Net assets 100.0% *Non-income producing security Sector allocation Sector Percent of net assets Financial 18.1% Industrial 15.0% Consumer, cyclical 14.4% Consumer, non-cyclical 14.2% Communications 13.5% Technology 11.2% Energy 6.4% Utilities 2.6% Basic materials 2.3% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) 01.31.2012 EAGLE SMALL CAP CORE VALUE FUND Common stocks—96.2% Shares Value Aerospace/defense—1.9% HEICO Corporation, Class A Orbital Sciences Corporation* Apparel—1.0% Carter's, Inc.* Banks—4.8% Cardinal Financial Corporation First Financial Bancorp Oriental Financial Group, Inc. PrivateBancorp, Inc. Signature Bank* Texas Capital Bancshares, Inc.* Biotechnology—2.6% Charles River Laboratories International, Inc.* Cubist Pharmaceuticals, Inc.* Chemicals—3.1% Albemarle Corporation Kraton Performance Polymers, Inc.* Westlake Chemical Corporation Coal—0.8% Alpha Natural Resources, Inc.* Arch Coal, Inc. Commercial services—8.6% Chemed Corporation Cross Country Healthcare, Inc.* Euronet Worldwide, Inc.* FTI Consulting, Inc.* Gartner, Inc.* Matthews International Corporation, Class A Net 1 UEPS Technologies, Inc.* On Assignment, Inc.* PAREXEL International Corporation* Computers—2.3% Electronics for Imaging, Inc.* NCR Corporation* Distribution/wholesale—1.1% Ingram Micro, Inc., Class A* School Specialty, Inc.* Diversified financial services—5.4% AerCap Holdings NV* Cohen & Steers, Inc. Investment Technology Group, Inc.* MarketAxess Holdings, Inc. SWS Group, Inc. The NASDAQ OMX Group, Inc.* Electric—2.1% ALLETE, Inc. Electrical components & equipment—1.1% Belden, Inc. Electronics—0.7% FLIR Systems, Inc. Engineering & construction—3.2% Dycom Industries, Inc.* URS Corporation* Food—1.4% Sara Lee Corporation Gas—1.8% AGL Resources, Inc. Healthcare products—1.8% Merit Medical Systems, Inc.* Healthcare services—4.7% AMERIGROUP Corporation* AmSurg Corporation* Mednax, Inc.* Household products/wares—1.0% Jarden Corporation Insurance—3.8% Allied World Assurance Company Holdings AG American Equity Investment Life Holding Company Assured Guaranty Ltd. Platinum Underwriters Holdings Ltd. Tower Group, Inc. Internet—3.4% 1-800-Flowers.com, Inc., Class A* DealerTrack Holdings, Inc.* Equinix, Inc.* Machinery-diversified—2.7% AGCO Corporation* Altra Holdings, Inc.* IDEX Corporation Media—1.2% John Wiley & Sons, Inc., Class A Metal fabricate/hardware—0.5% Kaydon Corporation Mining—2.0% AuRico Gold, Inc.* IAMGOLD Corporation Miscellaneous manufacturer—3.5% AptarGroup, Inc. Barnes Group, Inc. Harsco Corporation Oil & gas—2.8% Comstock Resources, Inc.* Range Resources Corporation Rosetta Resources, Inc.* Oil & gas services—3.5% Dresser-Rand Group, Inc.* Oceaneering International, Inc. Packaging & containers—0.5% Silgan Holdings, Inc. Pharmaceuticals—2.4% Herbalife Ltd. Real estate investment trusts—2.5% BioMed Realty Trust, Inc. Campus Crest Communities, Inc. Government Properties Income Trust Healthcare Realty Trust, Inc. Retail—4.6% AFC Enterprises, Inc.* Nu Skin Enterprises, Inc., Class A RadioShack Corporation Retail—4.6% (cont'd) Stage Stores, Inc. Savings & loans—3.6% BankUnited, Inc. Beneficial Mutual Bancorp, Inc.* Berkshire Hills Bancorp, Inc. People's United Financial, Inc. Semiconductors—1.4% Emulex Corporation* Intersil Corporation, Class A Rovi Corporation* Software—5.1% ACI Worldwide, Inc.* Aspen Technology, Inc.* Avid Technology, Inc.* Bottomline Technologies, Inc.* Telecommunications—2.4% Alaska Communications Systems Group, Inc. Cbeyond, Inc.* NeuStar, Inc., Class A* Neutral Tandem, Inc.* Transportation—0.9% Genesee & Wyoming, Inc., Class A* Total common stocks (cost $51,182,882) Investment companies—0.4% Solar Capital Ltd. Total investment companies (cost $352,356) Total investment portfolio (cost $51,535,238) 96.6% Other assets in excess of liabilities 3.4% Net assets 100.0% *Non-income producing security Sector allocation Sector Percent of net assets Consumer, non-cyclical 22.4% Financial 20.6% Industrial 15.1% Technology 8.8% Energy 7.0% Communications 6.9% Consumer, cyclical 6.8% Basic materials 5.1% Utilities 3.9% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) |01.31.2012 EAGLE SMALL CAP GROWTH FUND Common stocks—98.9% Shares Value Aerospace/defense—2.1% Triumph Group, Inc. Airlines—0.7% JetBlue Airways Corporation* Apparel—1.5% Steven Madden Ltd.* Auto parts & equipment—2.9% Meritor, Inc.* Tenneco, Inc.* WABCO Holdings, Inc.* Banks—0.5% UMB Financial Corporation Biotechnology—3.3% Cubist Pharmaceuticals, Inc.* Seattle Genetics, Inc.* United Therapeutics Corporation* Chemicals—3.8% Huntsman Corporation Intrepid Potash, Inc.* Kraton Performance Polymers, Inc.* Quaker Chemical Corporation Coal—0.8% Cloud Peak Energy, Inc.* Commercial services—6.6% Acacia Research Corporation* FTI Consulting, Inc.* Monster Worldwide, Inc.* PAREXEL International Corporation* Sotheby's The Geo Group, Inc.* Computers—2.1% Fortinet, Inc.* Riverbed Technology, Inc.* Distribution/wholesale—0.6% MWI Veterinary Supply, Inc.* Diversified financial services—1.2% Duff & Phelps Corporation, Class A Stifel Financial Corporation* Electrical components & equipment—1.0% GrafTech International Ltd.* Electronics—2.5% Coherent, Inc.* Cymer, Inc.* Entertainment—3.4% Bally Technologies, Inc.* Pinnacle Entertainment, Inc.* Shuffle Master, Inc.* Environmental control—1.8% Waste Connections, Inc. Food—2.4% The Fresh Market, Inc.* United Natural Foods, Inc.* Hand/machine tools—1.2% Regal-Beloit Corporation Healthcare products—4.3% BIOLASE Technology, Inc.* 2 6 Bruker Corporation* Sirona Dental Systems, Inc.* The Cooper Companies, Inc. Thoratec Corporation* Healthcare services—1.9% Centene Corporation* Home furnishings—1.6% DTS, Inc.* Universal Electronics, Inc.* Internet—3.4% BroadSoft, Inc.* Sapient Corporation TIBCO Software, Inc.* Machinery-construction & mining—0.5% Terex Corporation* Machinery-diversified—1.3% Cognex Corporation Metal fabricate/hardware—0.9% Northwest Pipe Company* RTI International Metals, Inc.* Mining—1.3% Titanium Metals Corporation Miscellaneous manufacturer—2.1% Colfax Corporation* Hexcel Corporation* Polypore International, Inc.* Oil & gas—2.9% Atwood Oceanics, Inc.* Gulfport Energy Corporation* Oasis Petroleum, Inc.* Pacific Drilling SA* Oil & gas services—4.7% Lufkin Industries, Inc. OYO Geospace Corporation* Pharmaceuticals—5.8% BioMarin Pharmaceutical, Inc.* Catalyst Health Solutions, Inc.* Herbalife Ltd. Onyx Pharmaceuticals, Inc.* Salix Pharmaceuticals Ltd.* Real estate investment trusts—1.5% Redwood Trust, Inc. Two Harbors Investment Corporation Retail—11.8% BJ's Restaurants, Inc.* Cash America International, Inc. Chico's FAS, Inc. Domino's Pizza, Inc.* Genesco, Inc.* GNC Holdings, Inc., Class A* Sally Beauty Holdings, Inc.* The Pantry, Inc.* Vitamin Shoppe, Inc.* Semiconductors—3.3% Cavium, Inc.* Intermolecular, Inc.* 1 8 Rovi Corporation* Teradyne, Inc.* Veeco Instruments, Inc.* Software—10.0% Allscripts Healthcare Solutions, Inc.* ANSYS, Inc.* Compuware Corporation* Concur Technologies, Inc.* Informatica Corporation* MedAssets, Inc.* Medidata Solutions, Inc.* OPNET Technologies, Inc. Qlik Technologies, Inc.* Quality Systems, Inc. Telecommunications—1.8% EZchip Semiconductor Ltd.* IPG Photonics Corporation* Plantronics, Inc. Transportation—1.4% Atlas Air Worldwide Holdings, Inc.* Landstar System, Inc. Total common stocks (cost $1,727,524,077) Investment companies—0.5% KKR Financial Holdings LLC Total investment companies (cost $9,339,214) Total investment portfolio (cost $1,736,863,291) 99.4% Other assets in excess of liabilities 0.6% Net assets 100.0% *Non-income producing security Sector allocation Sector Percent of net assets Consumer, non-cyclical 24.5% Consumer, cyclical 22.6% Technology 15.4% Industrial 14.7% Energy 8.4% Basic materials 5.1% Communications 5.1% Financial 3.6% |The accompanying notes are an integral part of the financial statements. Notes to Investment Portfolios (UNAUDITED) | 01.31.2012 NOTE 1 | Organization and investment objective | The Eagle Series Trust (the “Trust”) is organized as a separate Massachusetts business trust. The Trust offers shares in the following series (each a “Fund” and collectively the “Funds”) and are advised by Eagle Asset Management, Inc. (“Eagle” or “Manager”). Each Fund is registered under the Investment Company Act of 1940, as amended, as diversified, open-end management investment companies. The Eagle Family of Funds consists of the Eagle Capital Appreciation Fund, Eagle Growth & Income Fund and the Eagle Series Trust (each a “Trust” and collectively the “Trusts”). Members of the Boards of Trustees (“Boards”) for the Trusts may serve as Trustees for one or more of the Trusts. The Eagle Series Trust currently offers shares in six series: ● The Eagle International Equity Fund (“International Equity Fund”) seeks capital appreciation principally through investment in a portfolio of international equity securities, ● The Eagle Investment Grade Bond Fund (“Investment Grade Bond Fund”) seeks current income and preservation of capital, ● The Eagle Mid Cap Growth Fund (“Mid Cap Growth Fund”) seeks long-term capital appreciation, ● The Eagle Mid Cap Stock Fund (“Mid Cap Stock Fund”) seeks long-term capital appreciation, ● The Eagle Small Cap Core Value Fund (“Small Cap Core Value Fund”) seeks capital growth, and ● The Eagle Small Cap Growth Fund (“Small Cap Growth Fund”) seeks long-term capital appreciation. On January 20, 2012, the Eagle Large Cap Core Fund, a series of the Trust, was reorganized into the Eagle Growth & Income Fund (the “Reorganization”). The Reorganization is intended to qualify as a tax-free transaction for federal income tax purposes. As a result of the Reorganization, effective December 16, 2011, the Eagle Large Cap Core Fund no longer accepted purchases or exchanges into the Fund. The Reorganization did not require approval by shareholders of the Eagle Large Cap Core Fund. Class offerings | Each Fund is authorized and currently offers Class A, Class C, Class I, Class R-3 and Class R-5 shares to qualified buyers. The Mid Cap Growth Fund, the Mid Cap Stock Fund, the Small Cap Core Value Fund, and the Small Cap Growth Fund are authorized and currently offer Class R-6 shares to qualified buyers. ● For all Funds except the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 4.75%. For the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 3.75%. Class A share investments greater than $1 million, which are not sold subject to a sales charge, may be subject to a contingent deferred sales charge (“CDSC”) of up to 1% of the lower of net asset value (“NAV”) or purchase price if redeemed within 18 months of purchase. ● Class C shares are sold subject to a CDSC of 1% of the lower of NAV or purchase price if redeemed within one year of purchase. ● Class I, Class R-3, Class R-5, and Class R-6 shares are each sold without a front-end sales charge or a CDSC to qualified buyers. NOTE 2 | Significant accounting policies Use of estimates | The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures. Actual results could differ from those estimates and those differences could be material. Valuation of securities | The price of each Fund’s shares is based on the NAV per share of each class of a Fund. The Funds determine the NAV of their shares on each day the New York Stock Exchange (“NYSE”) is open for business, as of the close of the regular trading session (typically 4:00 p.m. Eastern time), or earlier NYSE closing time that day. If the NYSE or other securities exchange modifies the closing price of securities traded on that exchange after the NAV is calculated, the Manager is not required to recalculate the NAV. Generally, the Funds value portfolio securities for which market quotations are readily available at market value; however, a Fund may adjust the market quotation price to reflect events that occur between the close of those markets and the time of the Fund’s determination of the NAV. A market quotation may be considered unreliable or unavailable for various reasons, such as: ● The quotation may be stale; ● The quotation may be unreliable because the security is not traded frequently; ● Trading on the security ceased before the close of the trading market; ● The security is newly issued; ● Issuer-specific events occurred after the security ceased trading; or Notes to Investment Portfolios (UNAUDITED) | 01.31.2012 ● Because of the passage of time between the close of the market on which the security trades and the close of the NYSE. Issuer-specific events may cause the last market quotation to be unreliable. Such events may include: ● A merger or insolvency; ● Events which affect a geographical area or an industry segment, such as political events or natural disasters; or ● Market events, such as a significant movement in the U.S. market. Both the latest transaction prices and adjustments are furnished by an independent pricing service subject to supervision by the Boards. The Funds value all other securities and assets for which market quotations are unavailable or unreliable at their fair value in good faith using procedures (“Procedures”) approved by the Boards. A Fund may fair value small-cap securities, for example, that are thinly traded or illiquid. Fair value is the amount that the owner might reasonably expect to receive for the security upon its current sale. Fair value requires consideration of all appropriate factors, including indications of fair value available from pricing services. A fair value price is an estimated price and may vary from the prices used by other mutual funds to calculate their NAV. Fair value pricing methods, Procedures and pricing services can change from time to time as approved by the Boards. Pursuant to the Procedures, the Boards have delegated the day-to-day responsibility for applying and administering the Procedures to a valuation committee comprised of certain officers of the Trusts and other employees of the Manager (“Valuation Committee”). The composition of this Valuation Committee may change from time to time. There can be no assurance, however, that a fair value price used by a Fund on any given day will more accurately reflect the market value of a security than the market price of such security on that day. Fair value pricing may deter shareholders from trading the Fund shares on a frequent basis in an attempt to take advantage of arbitrage opportunities resulting from potentially stale prices of portfolio holdings. However, it cannot eliminate the possibility of frequent trading. Specific types of securities are valued as follows: ● Domestic exchange-traded equity securities | Market quotations are generally available and reliable for domestic exchange-traded equity securities. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. ● Foreign equity securities | If market quotations are available and reliable for foreign exchange-traded equity securities, the securities will be valued at the market quotations. Because trading hours for certain foreign securities end before the close of the NYSE, closing market quotations may become unreliable. Consequently, fair valuation of portfolio securities may occur on a daily basis. The Fund may fair value a security if certain events occur between the time trading ends on a particular security and the Fund’s NAV calculation. The Fund may also fair value a particular security if the events are significant and make the closing price unreliable. If an issuer-specific event has occurred that Eagle determines, in its judgment, is likely to have affected the closing price of a foreign security, the Fund will price the security at fair value. Eagle also utilizes a screening process from a pricing vendor to indicate the degree of certainty, based on historical data, that the closing price in the principal market where a foreign security trades is not the current market value as of the close of the NYSE. Securities and other assets quoted in foreign currencies are valued in U.S. dollars based on exchange rates provided by a pricing service. The pricing vendor, pricing methodology or degree of certainty may change from time to time. Fund securities primarily traded on foreign markets may trade on days that are not business days of the Fund. Because the NAV of Fund shares is determined only on business days of the Fund, the value of the portfolio securities of a Fund that invests in foreign securities may change on days when you will not be able to purchase or redeem shares of the Fund. ● Fixed income securities | Government, corporate, asset-backed bonds, municipal bonds and convertible securities, including high yield or junk bonds, normally are valued on the basis of prices provided by independent pricing services. Prices provided by the pricing services may be determined without exclusive reliance on quoted prices, and may reflect appropriate factors such as institution-size trading in similar groups of securities, developments related to special securities, dividend rate, maturity and other market data. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. ● Short-term securities | The amortized cost method of security valuation is used by the Funds (as set forth in Rule 2a-7 under the Investment Company Act of 1940, as amended) for short-term investments (investments that have a maturity date of 60 days or less). The amortized cost of an instrument is determined by valuing it at cost as of the time of purchase and thereafter accreting/amortizing any purchase discount/premium at a constant rate until maturity. Amortized cost approximates fair value. ● Futures and options| Futures and options are valued on the basis of market quotations, if available. ● Investment Companies| Investments in other investment companies are valued at their reported net Notes to Investment Portfolios (UNAUDITED) | 01.31.2012 asset value. In addition, investments in exchange traded funds are valued on the basis of market quotations, if available. Fair value measurements| Each Fund utilizes a three-level hierarchy of inputs to establish a classification of fair value measurements. The three levels are defined below: Level 1—Valuations based on quoted prices for identical securities in active markets; Level 2—Valuations based on inputs other than quoted prices that are observable, either directly or indirectly, including inputs in markets that are not considered active; and Level 3—Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s investments as of January 31, 2012. Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Total International Equity Fund Foreign common stocks Advertising $— Aerospace/defense — Agriculture — Apparel — Auto manufactures — Auto parts & equipment — Banks — Beverages — Building materials — Chemicals Coal — Computers — Cosmetics/personal care — Distribution/wholesale — Diversified financial services — Electric — Electrical components & equipment — Engineering & Construction — Food — Food service — Gas — Hand/machine tools — Healthcare products — Holding Companies– diversified — Household products/wares — Insurance — Internet Iron/steel Lodging — Machinery–construction & mining — Machinery-diversified — Media — Mining Miscellaneous manufacturer — Office/business equipment — Oil & gas Oil & gas services — Pharmaceuticals Real estate — Retail — Semiconductors — Shipbuilding — Software — Telecommunication — Transportations — Foreign preferred stocks Auto Manufacturers — Household products/wares — Iron/steel — Oil & Gas — Foreign rights Banks — Other financial instruments (appreciation) (b) — Other financial instruments (depreciation) (b) — Total investment portfolio Investment Grade Bond Fund Domestic corporate bonds (a) — Foreign corporate bonds (a) — U.S. Treasuries — Domestic mortgage-backed Obligations(a) — Foreign mortgage-backed obligations — U.S. Government agency securities (a) — Notes to Investment Portfolios (UNAUDITED) | 01.31.2012 Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Total Foreign government securities $— Supranational banks — Total investment portfolio $— Mid Cap Growth Fund Domestic common stocks (a) $— Total investment portfolio $— Mid Cap Stock Fund Domestic common stocks (a) $— Total investment portfolio $— Small Cap Core Value Fund Domestic common stocks (a) $— Investment companies (a) — Total investment portfolio $— Small Cap Growth Fund Domestic common stocks (a) $— Investment companies (a) — Total investment portfolio $— (a) Please see the investment portfolio for detail by industry. (b) Other financial instruments include foreign forward currency contracts which are valued at the unrealized appreciation/(depreciation) of the instrument. As of January 31, 2012, none of the Funds had any investments classified as Level 3, and there were no significant transfers in or out of levels 1, 2, or 3. Derivative instruments | Authoritative guidance over derivatives requires qualitative disclosures about the objectives and strategies for using derivative instruments, quantitative disclosures about the fair value of, and gains and losses on, derivative instruments, as well as disclosures about credit-risk related contingent features in derivative agreements. During the period ended January 31, 2012, the International Equity Fund engaged in limited derivative activity. The contract amounts in the Investment Portfolio are representative of typical volumes. Fair values of derivative instruments for the International Equity Fund as of January 31, 2012 are as follows: Type of derivative Balance sheet location Value Assets Forward foreign currency contracts Unrealized gain on forward currency contracts Liabilities Forward foreign currency contracts Unrealized loss on forward currency contracts The effect of derivative instruments on the International Equity Fund’s Statement of Operations for the period ended January 31, 2012 is as follows: Type of derivative Forward foreign currency contracts Location of gain (loss) on derivatives recognized in income Net realized gain (loss) on foreign currency transactions/Net change in unrealized appreciation (depreciation) on translation of assets and liabilities denominated in foreign currencies Realized gain (loss) on derivatives recognized in income Change in unrealized appreciation (depreciation) on derivatives recognized in income During the period ended January 31, 2012, no other Fund engaged in derivative activity. Foreign currency transactions | The books and records of each Fund are maintained in U.S. dollars. Foreign currency transactions are translated into U.S. dollars on the following basis: (i) market value of investment securities, other assets and other liabilities at the daily rates of exchange, and (ii) purchases and sales of investment securities, dividend and interest income and certain expenses at the rates of exchange prevailing on the respective dates of such transactions. Each Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. Such fluctuations are included with the net realized and unrealized gains and losses from investment transactions. Net realized gain (loss) from foreign currency transactions and the net change in unrealized appreciation (depreciation) on translation of assets and liabilities denominated in foreign currencies include gains and losses between trade and settlement date on securities transactions, gains and losses arising from the purchase and sale of forward foreign currency contracts and gains and losses between the ex and payment dates on dividends, interest and foreign withholding taxes. Net realized gain (loss) from foreign currency transactions also includes the effect of any Brazilian IOF tax. Forward foreign currency contracts | Each of the Funds, except the Small Cap Growth Fund, is authorized to enter into forward foreign currency contracts which are used primarily to hedge against foreign currency exchange rate risk on its non-U.S. dollar denominated investment securities. Forward foreign currency contracts are translated to U.S. dollars using forward exchange rates provided by a pricing service as of the close of the NYSE each valuation day and the unrealized gain or loss is included in the Statement of Assets and Liabilities. When the contracts are closed, the gain or loss is Notes to Investment Portfolios (UNAUDITED) | 01.31.2012 realized. Realized and unrealized gains and losses are included in the Statement of Operations. Risks may arise from unanticipated movements in the currency’s value relative to the U.S. dollar and from the possible inability of counter-parties to meet the terms of their contracts. Real estate investment trusts (“REITs”) | There are certain additional risks involved in investing in REITs. These include, but are not limited to, economic conditions, changes in zoning laws, real estate values, property taxes and interest rates. Dividend income is recorded at the Manager’s estimate of the income included in distributions from the REIT investments. Distributions received in excess of the estimated amount are recorded as a reduction of the cost of the investments. The actual amounts of income, return of capital and capital gains are only determined by each REIT after the fiscal year-end and may differ from the estimated amounts. Repurchase agreements | Each Fund enters into repurchase agreements whereby a Fund, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount of at least 100% of the resale price. Repurchase agreements involve the risk that the seller will fail to repurchase the security, as agreed. In that case, each Fund will bear the risk of market value fluctuations until the security can be sold and may encounter delays and incur costs in liquidating the security. In the event of bankruptcy or insolvency of the seller, delays and costs may be incurred.At January 31, 2012, none of the Funds held a repurchase agreement. Revenue recognition | Investment security transactions are accounted for on a trade date basis. Dividend income is recorded on the ex-dividend date. Interest income is recorded on an accrual basis. Expenses | Each Fund is charged for those expenses that are directly attributable to it, while other expenses are allocated proportionately among the Eagle Family of Funds based upon methods approved by the Boards. Expenses that are directly attributable to a specific class of shares, such as distribution fees, shareholder servicing fees and administrative fees, are charged directly to that class. Other expenses of each Fund are allocated to each class of shares based upon its relative percentage of net assets. The funds have entered into an arrangement with the custodian whereby each fund receives credits on uninvested cash balances which are used to offset a portion of each funds expenses. These custodian credits are shown as “Expense offsets” in the Statement of Operations. Class allocations | Each class of shares has equal rights to earnings and assets except that each class may bear different expense for administration, distribution and/or shareholder services. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Distribution of income and gains | In each Fund, except the Investment Grade Bond Fund, distributions of net investment income are made annually. Distributions of net investment income in the Investment Grade Bond Fund are made monthly. Net realized gains from investment transactions during any particular fiscal year in excess of available capital loss carryforwards, which, if not distributed, would be taxable to each Fund, will be distributed to shareholders in the following fiscal year. Each Fund uses the identified cost method for determining realized gain or loss on investments for both financial and federal income tax reporting purposes. Other | In the normal course of business the Funds enter into contracts that contain a variety of representations and warranties, which provide general indemnifications. The Funds' maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund and/or its affiliates that have not yet occurred. However, based on experience, the risk of loss to each Fund is expected to be remote. NOTE 3 | Federal income taxes and distributions | Each Fund is treated as a single corporate taxpayer as provided for in the Tax Reform Act of 1986, as amended. Accordingly, no provision for federal income taxes is required since the Funds intend to continue to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code and distribute to shareholders all of its taxable income and gains. Federal income tax regulations differ from accounting principles generally accepted in the United States of America; therefore, distributions determined in accordance with tax regulations may differ significantly in amount or character from net investment income and realized gains for financial reporting purposes. Financial reporting records are adjusted for permanent book/tax differences to reflect tax character; these adjustments have no effect on net assets or NAV per share. Financial reporting records are not adjusted for temporary differences. The difference between book-basis and tax-basis net unrealized appreciation (depreciation) are primarily attributable to the deferral of losses from wash sales and other book and tax differences including the realization of unrealized gains/losses on passive foreign investment companies for tax purposes, and forward foreign currency contracts. As of January 31, 2012, the identified cost of investments in securities owned by each Fund for federal income tax purposes were as follows: Identified cost International Equity Fund Investment Grade Bond Fund Mid Cap Growth Fund Mid Cap Stock Fund Small Cap Core Value Fund Small Cap Growth Fund As of January 31, 2012, the net unrealized appreciation (depreciation) of investments in securities owned by each Fund were as follows: Notes to Investment Portfolios (UNAUDITED) | 01.31.2012 Unrealized appreciation Unrealized (depreciation) Net unrealizedappreciation (depreciation) International Equity Fund Investment Grade Bond Fund Mid Cap Growth Fund Mid Cap Stock Fund Small Cap Core Value Fund Small Cap Growth Fund NOTE 4 | Subsequent events | Effective February 20, 2012, J.P. Morgan Investor Services Co. (“J.P. Morgan”), the transfer and dividend disbursing agent for each Fund, entered into a sub-transfer agency arrangement with U.S. Bancorp Fund Services, LLC (“USBFS”). Effective with this arrangement, USBFS, on behalf of J.P. Morgan, performs certain transfer agency, dividend disbursing and shareholder servicing activities for customers of the Funds. For further information, please see the prospectus for the Funds. Effective March 1, 2012, the Eagle Small Cap Core Value Fund became the Eagle Smaller Company Fund, pursuant to prior approval obtained by the Board of Trustees for the Funds. NOTE 5 | Recent Accounting Pronouncements | In May 2011, the Financial Accounting Standards Board (“FASB”) issued “Fair Value Managements and Disclosure Requirements in U.S. GAAP and IFRSs” (“ASU 2011-04”). ASU 2011-04 clarifies the application of existing fair value measurement requirements, changes certain principles related to measuring fair value, and requires additional disclosures about fair value measures. Specifically, the guidance specifies that’s the concepts of highest and best use and valuation premise in a fair value measurement are only relevant when measuring the fair value of nonfinancial assets whereas they are not relevant when measuring the fair value of financial assets and liabilities. Required disclosures are expanded under new guidance, especially for fair value measurements that are categorized within Level 3 of the fair value hierarchy, for which quantitative information about the unobservable inputs used, and a narrative description of the valuation processes in place and sensitivity of recurring Level 3 measurements to changes in unobservable inputs will be required. Entities will also be required to disclose the categorization by level of the fair value hierarchy for items that are not measured at fair value in the statement of financial position but for which the fair value is required to be disclosed. ASU 2011-04 is effective for annual periods beginning after December 15, 2011 and is to be applied prospectively. The Funds are currently assessing the impact of this guidance on their financial statements. Item 2. Controls and Procedures (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940), the Principal Executive Officer and Principal Financial Officer of Eagle Series Trust have concluded that such disclosure controls and procedures are effective as of a date within 90 days of the filing date of this Form N-Q. (b) There was no change in the internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) of Eagle Series Trust that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, its internal controls over financial reporting. Item 3. Exhibits (a) Certifications of thePrincipal Executive Officer and Principal Financial Officer of Eagle Series Trust as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EAGLE SERIES TRUST Date:March 29, 2012 /s/ Susan L. Walzer Susan L. Walzer Principal Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. EAGLE SERIES TRUST Date:March 29, 2012 /s/ Susan L. Walzer Susan L. Walzer Principal Executive Officer Date:March 29, 2012 /s/ Carolyn Gill Carolyn Gill Principal Financial Officer
